 Case 1:18-cv-00757-PLM-RSK ECF No. 37 filed 03/10/20 PageID.451 Page 1 of 1



                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

KOLU STEVENS, et al.,                              )
                             Plaintiffs,           )
                                                   )       No. 1:18-cv-757
-v-                                                )
                                                   )       Honorable Paul L. Maloney
MICHIGAN STATE COURT ADMINISTRATIVE                )
OFFICE, et al.,                                    )
                     Defendants.                   )
                                                   )

           ORDER GRANTING MOTION TO CITE NEW AUTHORITY

       Plaintiffs seek leave to provide notice of supplemental authority. (ECF No. 36.) The

Court GRANTS the motion.

       Counsel is reminded that the Local Rules require, prior to filing non-dispositive

motions, consultation with the opposing parties to determine if they will oppose the motion.

See W.D. Mich. LCivR 7.1(d). The same rule also requires the moving party to file a

separate certificate setting for the attempt to comply with the rule. Id.

       IT IS SO ORDERED.

Date: March 10, 2020                                           /s/ Paul L. Maloney
                                                                   Paul L. Maloney
                                                                   United States District Judge
